Order entered May 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00380-CV

                          RICHARD A. MYERS, ET AL, Appellants

                                                V.

                             LINDA PAVLIK, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-13928

                                            ORDER
       We GRANT appellants’ May 23, 2013 motion for an extension of time to file a brief.

Appellants shall file their brief on or before June 13, 2013. We caution appellants that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE